UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4936


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELVIN BROWN, a/k/a Doom,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:13-cr-00110-RGD-TEM-4)


Submitted:   November 30, 2015            Decided:   January 11, 2016


Before DUNCAN, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant. Joseph Kevin
Wheatley, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Howard Jacob Zlotnick, Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kelvin        Brown        appeals       the          district       court’s       judgment

sentencing him to 687 months of imprisonment pursuant to his

convictions for conspiring to distribute powder cocaine, crack

cocaine, and marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(iii), (b)(1)(B), 846 (2012) (Count 1); two counts of

distributing       cocaine,       in   violation            of    §    841(a)(1),      (b)(1)(C)

(Counts 6, 8); possessing with intent to distribute cocaine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Count 10); two

counts     of    possessing        a    firearm            in    furtherance      of    a      drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2012)

(Counts    9,     11);    and    possessing            a    firearm      while    a    convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2012) (Count 12).

Brown’s     counsel       has     filed       a       brief      pursuant    to       Anders     v.

California, 386 U.S. 738 (1967).                       Counsel states that there are

no meritorious grounds for appeal but questions whether (1) the

district        court    should        have       excluded            evidence    of     Brown’s

nickname,       “Doom,”    (2)     the    district              court    judge    should       have

recused himself due to bias arising from Brown’s pro se status

at trial, and (3) the evidence was sufficient to sustain Brown’s

convictions.




                                                  2
       Brown filed a pro se brief arguing, in addition, that the

district court erred in (1) giving the jury an Allen 1 charge,

(2) excluding             evidence    of    Brown’s      rap       career,   (3)    admitting

evidence of allegedly intimidating Facebook posts, (4) admitting

evidence of a 2008 police chase, (5) depriving Brown of his

right       to       standby      counsel,         (6)       tolerating       prosecutorial

misconduct,          (7)    failing    to    order       a   new    trial    when    the   jury

rendered        a    compromise      verdict,      (8)       prematurely     informing       the

jury       of       its    option     to     render          a   partial     verdict,       and

(9) instructing the jury, and that (10) the cumulative effect of

these errors warrants reversal, even if no single error warrants

relief. 2       The Government did not file a brief.                    We affirm.

                                               I

       We review objections to the admissibility of evidence under

Fed. R. Evid. 403 for abuse of discretion.                              United States v.

Forrest, 429 F.3d 73, 79 (4th Cir. 2005).                             Rule 403 instructs

district courts to exclude otherwise relevant evidence if “its

probative value is substantially outweighed by a danger of . . .

unfair      prejudice,        confusing      the     issues,        misleading      the    jury,




       1   Allen v. United States, 164 U.S. 492 (1896).
       2
       Brown also repeated counsel’s arguments that the evidence
was insufficient to sustain his conviction and that the district
judge should have recused himself due to bias.



                                               3
undue delay, wasting time, or needlessly presenting cumulative

evidence.”

     Evidence of a defendant’s use of an alias or nickname is

admissible if relevant to identification of the defendant in

connection with the crimes alleged.                   United States v. Clark, 541

F.2d 1016, 1018 (4th Cir. 1976).                      But even when relevant, a

defendant’s alias may be inadmissible if its probative value is

substantially          outweighed   by       the    danger    of       unfair    prejudice.

United States v. Farmer, 583 F.3d 131, 135 (2d Cir. 2009).

     Here, we discern no misuse of Brown’s nickname.                                Brown’s

identity was at issue, as many of the text messages presented to

the jury provided only a nickname.                      Moreover, that nickname,

“Doom,”      does      not   suggest     a     propensity         to    engage     in     drug

trafficking       or    to   possess     firearms      illegally.           The    district

court thus appropriately admitted evidence of Brown’s alias.

                                              II

     We review the denial of a motion for recusal for abuse of

discretion.         Kolon Indus. Inc. v. E.I. DuPont de Nemours & Co.,

748 F.3d 160, 167 (4th Cir.), cert. denied, 135 S. Ct. 437

(2014).      A judge must recuse himself when “he has a personal

bias or prejudice concerning a party.”                        28 U.S.C. § 455(b)(1)

(2012).      In order to disqualify a judge, the “bias or prejudice

must,   as    a   general     matter,        stem    from    ‘a    source       outside    the

judicial proceeding at hand.’”                      Belue v. Leventhal, 640 F.3d

                                              4
567, 572 (quoting Liteky v. United States, 510 U.S. 540, 545

(1994)).       “[J]udicial rulings and ‘opinions formed by the judge

on the basis of facts introduced or events occurring in the

course    of    the   current   proceedings,           or   of   prior     proceedings’

almost ‘never constitute a valid basis for a bias or partiality

motion,’” id. at 573 (quoting Liteky, 510 U.S. at 555), “‘unless

they display a deep-seated favoritism or antagonism that would

make fair judgment impossible,’” United States v. Lentz, 524

F.3d 501, 530 (4th Cir. 2008) (quoting Liteky, 510 U.S. at 555).

       Our review of the record discloses no evidence that the

district judge displayed bias or “antagonism that would make

fair     judgment      impossible.”             Lentz,       524     F.3d      at     530.

Consequently, the district court did not abuse its discretion in

denying Brown’s motion for recusal.

                                         III

       We review de novo the district court’s denial of a Fed. R.

Crim. P. 29 motion for judgment of acquittal.                       United States v.

Zayyad, 741 F.3d 452, 462 (4th Cir. 2014).                       We will affirm if,

viewing    the    evidence      in   the       light    most       favorable    to    the

government,       “the    conviction       is      supported         by     substantial

evidence.”       United States v. Hickman, 626 F.3d 756, 762-63 (4th

Cir.   2010)     (internal   quotation         marks    omitted).          “Substantial

evidence   is    evidence    that    a   reasonable         finder    of    fact     could

accept as adequate and sufficient to support a conclusion of a

                                           5
defendant’s guilt beyond a reasonable doubt.”                                 United States v.

Howard, 773 F.3d 519, 525 (4th Cir. 2014) (internal quotation

marks    omitted).            “A       sufficiency        challenge       presents       a    heavy

burden, which a defendant will only overcome in cases where the

prosecution’s failure is clear.”                        Zayyad, 741 F.3d at 462.

                                                    A

       To    obtain     a    conviction          for      a     drug    conspiracy      under   21

U.S.C. § 846, the government had to show that Brown (1) agreed

with at least one more person to engage in conduct that violated

21    U.S.C.    §     841;       (2)     had   knowledge         of     the    conspiracy;      and

(3) knowingly         and    voluntarily            participated         in    the    conspiracy.

Howard,      773    F.3d     at     525.         Additionally,           “in    order    for    the

statutory maximums and mandatory minimums of § 841(b) to apply,”

the Government must demonstrate “that the threshold drug amount

was reasonably foreseeable” to Brown.                            United States v. Brooks,

524   F.3d     549,    558       (4th     Cir.      2008)       (internal      quotation      marks

omitted).

       Our review of the record reflects that substantial evidence

supports Count 1, Brown’s drug conspiracy conviction.                                    Multiple

officers       observed          Brown    sell      drugs       in     controlled      buys    with

confidential        informants.                Numerous          coconspirators         explained

Brown’s      role     as     a     seller      of       crack    and    powder       cocaine    and

marijuana      within        the    conspiracy.               Altogether,       the    Government

presented extensive testimony, corroborated by text messages and

                                                    6
police    observation,        that    was       more        than    sufficient         for   a

reasonable jury to conclude that Brown engaged in the charged

drug conspiracy.

                                            B

       Under 21 U.S.C. § 841(a)(1), (b)(1)(C), in order to support

the conviction for Counts 6 and 8, the Government was required

to show that Brown knowingly distributed cocaine.                               See Howard,

773 F.3d 526 (defining elements of offense).                             We conclude that

the Government satisfied this burden.                           As to Count 6, one of

Brown’s coconspirators testified that Brown offered him cocaine

on June 4, 2013, and the next day, that coconspirator purchased

14    grams   of    cocaine    from    Brown       in       a    controlled      buy.    Text

messages, phone recordings, and police observation corroborated

his   testimony.        As    to    Count    8,    when         police    raided    Brown’s

apartment, they found cocaine, a box of cell phones, a digital

scale, and a loaded handgun, all supporting inferences of an

active distribution business.               The district court did not err in

ruling these counts were supported by substantial evidence.

                                            C

       To establish Counts 9 and 11, under 18 U.S.C. § 924(c), the

Government     had    to     show   that    Brown       knowingly         and    unlawfully

possessed     a     firearm    in    furtherance            of     the    specified      drug

trafficking        crime.      We    hold       that    a       reasonable      jury    could

conclude that the Government met its burden.                              As to Count 9,

                                            7
while testifying that they witnessed Brown sell cocaine at his

apartment,      two   of   Brown’s    coconspirators        explained      that     his

semiautomatic pistol was on the kitchen counter, next to the

drug scales, during the transaction.                   With respect to Count 11,

in a search of Brown’s apartment, police discovered cocaine and

other     paraphernalia      of      drug       distribution    near       a    loaded

semiautomatic     firearm     with    unique       stitching   on    the       holster.

Testimony linked the firearm to Brown.                    As to each count, the

evidence sufficed to permit the jury to find as a factual matter

that    Brown   possessed    the     firearm      in   furtherance   of    his     drug

trafficking activities.            See United States v. Moore, 769 F.3d

264, 269-70 (4th Cir. 2014) (identifying elements and standard

of review), cert. denied, 135 S. Ct. 1463 (2015).

                                            D

        In order to secure a conviction on Count 12 under 18 U.S.C.

§ 922(g), the Government had to show that Brown had previously

been convicted of a felony punishable by a term of imprisonment

of over one year and had knowingly possessed a firearm that had

traveled in interstate or foreign commerce.                    See United States

v. Moye, 454 F.3d 390, 395 (4th Cir. 2006) (en banc) (defining

offense).       The parties stipulated that Brown was a convicted

felon at the time his residence was searched, and the evidence

described above demonstrates that Brown possessed a firearm at



                                            8
that time.      Accordingly, the Government satisfied its burden of

proof on Count 12.

      In sum, we conclude that substantial evidence supports all

of Brown’s convictions.

                                           IV

      In accordance with Anders, we have reviewed the record in

this case and the issues raised in Brown’s pro se supplemental

brief, and have found no meritorious issues for appeal.                                   We

therefore      affirm    the    district       court’s      judgment.       This    court

requires that counsel inform Brown, in writing, of his right to

petition    the   Supreme       Court    of       the   United   States    for    further

review.     If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.           We dispense with oral argument because the

facts   and    legal     contentions      are       adequately        presented    in    the

materials      before    this    court    and       argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              9